596 F.2d 1154
In the Matter of PENN CENTRAL TRANSPORTATION COMPANY, Debtor.Appeal of BANKERS TRUST COMPANY, in Nos. 78-1697 and 78-2313.
Nos. 78-1697 and 78-2313.
United States Court of Appeals,Third Circuit.
Argued Oct. 16 and 17, 1978.Decided Jan. 11, 1979.

Donald M. Wilkinson, Jr., Robert W. Mannix, White & Case, New York City, for appellant Bankers Trust Co. as Indenture Trustee.
Charles A. Horsky, W. Crosby Roper, Jr., Brice M. Clagett, Washington, D. C., James E. Howard, John J. Ehlinger, Jr., Philadelphia, Pa., for the Trustees of Penn Central Transp. Co.; Covington & Burling, Philip R. Stansbury, Wesley S. Williams, Jr., Wynne M. Teel, Washington, D. C., Carl Helmetag, Jr., Philadelphia, Pa., of counsel.
Louis A. Craco, Willkie Farr & Gallagher, George J. Wade, Shearman & Sterling, New York City, for Citibank, N.A., as Agent for the Committee of Secured Bank Creditors; Walter H. Brown, Jr., Thomas L. Bryan, Michael B. Targoff, Richard L. Posen, Robert H. MacKinnon, Kenneth M. Kramer, New York City, of counsel.
Morris Raker, Sullivan & Worcester, Boston, Mass., for Richard Joyce Smith, Trustee of the Property of the New York, New Haven and Hartford Railroad Co., Debtor; Joseph Auerbach, Boston, Mass., of counsel.
Before GIBBONS and HIGGINBOTHAM, Circuit Judges.*OPINION OF THE COURT
PER CURIAM.


1
We deal herein with appeals filed by Bankers Trust Company, indenture trustee under the Consolidation Mortgage of June 20, 1913.  For the reasons set forth in the opinions in Nos. 78- 1698/1700, 78- 1702/03, 78-1710, 78- 2311/12, 78- 2314/15, and 78- 2319/20 3rd Cir., 596 F.2d 1127 filed simultaneously herewith, the orders confirming and consummating the Plan of Reorganization will be affirmed.



*
 Judge Aldisert heard argument in this appeal, which was consolidated with others, but did not participate in its decision